DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-6, 9-10, 12, 18, 20-26 are allowed, renumbered 1-16. Claims 2, 7-8, 13-17 and 19 are cancelled.
Claims 1 and 18 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An image processing apparatus for displaying, on a display, a plurality of thumbnail images respectively corresponding to a plurality of display data, comprising:
an input operation receiver that receives an input operation of entering a setting value for at least one of a position and a magnification of the plurality of thumbnails images;-and
a display switcher that switches a display of a target thumbnail image out of the plurality of display data to a display of a thumbnail image set based on the entered setting value
a setting value registration processor that registers the entered setting value into a storage: and
a default value specification processor that specifies any one of the each setting value
registered in the storage as a current default value, wherein
the display switcher displays, on the display, the thumbnail image set based on the specified
default value.
the input operation receiver receives an input operation of selecting any one of a plurality of
reflection target conditions.
the display switcher displays, on the display, the plurality of thumbnail images corresponding
to the plurality of display data satisfying the selected reflection target condition, based on the
setting value.
the input operation receiver receives an input operation of selecting any one of a plurality of reflection time conditions, and
the display switcher displays, on the display, the plurality of thumbnail images based on the setting value, according to the selected reflection time condition.
Fujiwara (US 2009/0323136) teaches an image forming apparatus is provided that is capable of accurately outputting images of both sides of a card type document to the same side of a sheet of paper with a simple operation. On a card size input screen, a first scale for measuring a long-side size of a card type document and a second scale for measuring a short-side size of the card type document are displayed on a same screen such that they intersect at an origin. By operating a long-side size-decreasing instruction portion and a long-side size-increasing instruction portion, the long-side size of the card type document is decreased or increased and inputted. By operating a short-side size-decreasing instruction portion and a short-side size-increasing instruction portion, the short-side size of the card type document is decreased or increased and inputted.
However, Fujiwara does not teach the invention as claimed, especially a setting value registration processor that registers the entered setting value into a storage: and
a default value specification processor that specifies any one of the each setting value
registered in the storage as a current default value, wherein
the display switcher displays, on the display, the thumbnail image set based on the specified
default value.
the input operation receiver receives an input operation of selecting any one of a plurality of
reflection target conditions.
the display switcher displays, on the display, the plurality of thumbnail images corresponding
to the plurality of display data satisfying the selected reflection target condition, based on the
setting value.
the input operation receiver receives an input operation of selecting any one of a plurality of reflection time conditions, and
the display switcher displays, on the display, the plurality of thumbnail images based on the setting value, according to the selected reflection time condition.
Hanada (US 2017/0070624) teaches a display input device that is capable of improving user convenience. A control part of the display input device causes a display input part to display a workflow creation and registration screen, which is prepared for creating and registering a workflow, to receive operations for creating and registering the workflow, the workflow being a combination of basic and combination functions and including data that is indicative of each of a first function that is the basic function selected as a function to be registered, a setting content of the first function, a second function that is the combination function selected as a function to be registered, and a setting content of the second function.
However, Hanada does not teach the invention as claimed, especially a setting value registration processor that registers the entered setting value into a storage: and
a default value specification processor that specifies any one of the each setting value
registered in the storage as a current default value, wherein
the display switcher displays, on the display, the thumbnail image set based on the specified
default value.
the input operation receiver receives an input operation of selecting any one of a plurality of
reflection target conditions.
the display switcher displays, on the display, the plurality of thumbnail images corresponding
to the plurality of display data satisfying the selected reflection target condition, based on the
setting value.
the input operation receiver receives an input operation of selecting any one of a plurality of reflection time conditions, and
the display switcher displays, on the display, the plurality of thumbnail images based on the setting value, according to the selected reflection time condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675